Citation Nr: 1715372	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  07-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, including as secondary to service-connected low back disability.

2. Entitlement to service connection for hypertension, including as secondary to service-connected low back disability.

3. Entitlement to an initial compensable disability rating for pseudofolliculitis barbae. 

4. Entitlement to an initial compensable disability rating for hemorrhoids. 

5. Entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable, service-connected disabilities.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1978 to January 1984.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2007, May 2008, July 2008, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The April 2007 rating decision denied his petitions to reopen claims for service connection for a low back disability and acquired psychiatric disorder.  The May 2008 rating decision denied claims for service connection for hypertension, hemorrhoids, and sinusitis and granted service connection for pseudofolliculitis barbae and rated it noncompensable, or 0 percent disabling from December 11, 2007.  The July 2008 rating decision denied entitlement to a TDIU.  The April 2009 rating decision granted service connection for hemorrhoids and rated it noncompensable from February 28, 2008, and denied his claim for entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities.  

In July 2009, in support for his claims on appeal, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  Also, in April 2011, the Veteran testified at an additional hearing at the RO, but this time before a Veterans Law Judge of the Board (VLJ) who has since retired.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  Transcripts of both of those hearings are of record.  

A Board decision in September 2011 reopened the claims for service connection for a low back disability and acquired psychiatric disorder and remanded the reopened claims, claims for service connection for hypertension and sinusitis, and claims for initial compensable ratings for pseudofolliculitis barbae and hemorrhoids for further development.  The Board remanded the claim for a TDIU for a supplemental state of the case (SSOC) to be issued. 

A January 2014 rating decision granted service connection for a low back disability and rated it 10 percent disabling from June 19, 2006, and granted service connection for sinusitis and rated it noncompensable from December 11, 2007.  In a Substantive Appeal on a VA Form 9 dated in August 2014, the Veteran perfected appeals of the ratings assigned for the low back disability and sinusitis and requested a video conference hearing with a VLJ at his local RO.  To date, the video conference hearing has yet to be held, but the Agency of Original Jurisdiction (AOJ) has acknowledged the request and is apparently in the process of scheduling the hearing.  Consequently, those ratings are not before the Board for consideration at this time. 

Because of the prior VLJ's retirement, the Veteran had an additional Travel Board hearing before the undersigned VLJ in October 2016 regarding his claims for service connection for an acquired psychiatric disorder and hypertension, compensable ratings for pseudofolliculitis barbae and hemorrhoids, entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324, and a TDIU.  A transcript of this additional hearing also is of record.

Regretfully, these claims must be again remanded to the AOJ for further development.  
REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding these claims, it is necessary to afford the Veteran every possible consideration.

The Veteran contends that he has an acquired psychiatric disorder, including major depressive disorder, and hypertension that were incurred during active service.  Alternatively, in an August 2014 statement (on a VA Form 9), the Veteran contended these disabilities could be aggravated by his service-connected low back disability.  The Veteran was afforded VA compensation examinations to determine the nature and etiology of these disabilities in May 2013 and June 2013.  The May 2013 VA examiner diagnosed depressive disorder and panic disorder with agoraphobia, and opined in July 2013 and January 2014 addendum opinions that it is less likely than not that the major depressive disorder or the panic disorder were caused by or incurred in service.  The June 2013 VA examiner diagnosed hypertension and opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Neither examiner addressed the secondary theory of entitlement as it had not been raised at the time.  Accordingly, these claims must be remanded for additional examination and medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the June 2013 examiner noted hypertension was not diagnosed until 2008, or 24 years after service, and appears to have based the negative nexus opinion, in part, on that length of time between service and initial diagnosis, but private treatment records show hypertension was assessed as early as April 1999.    Therefore, on remand, the hypertension examiner should also provide an opinion on direct service connection (not just the additionally claimed secondary service connection).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).


In support of his direct theory of entitlement for service connection for an acquired psychiatric disorder, the Veteran has consistently reported he was referred to a chaplain instead of a medical provider when he complained of depression-like symptoms in service.  There are two sets of documents labeled as service personnel records in the Veteran's electronic claims file.  Both sets are almost completely illegible, but only one set is labeled as the best copy available.  It is not clear to the Board whether both sets include the same documents or whether better copies might be available for at least some of his personnel records.  As the May 2013 VA psychiatric examiner noted, the Veteran's personnel records could include evidence that supports the Veteran's contentions.  Therefore, the Veteran's personnel records should be rescanned and associated with the claims file on remand.  

It also appears there are outstanding VA treatment records needing to be obtained and considered.  The May 2013 VA examiner noted the Veteran first sought VA psychiatric treatment in September 2000.  In an October 2013 addendum opinion, the examiner noted the September 2000 VA treatment records suggest the onset of psychiatric symptoms occurred in the early 1990s.  During his October 2016 Board hearing, the Veteran reported he sought VA treatment for rectal bleeding in May 2016 that providers attributed to his service-connected hemorrhoids.  However, only records of VA treatment from April 2001 to September 2014 are associated with the record.  On remand, attempts must be made to obtain and associate with the claims file relevant VA treatment records dated prior to April 2001 and since September 2014.

The most recent VA examination evaluating the Veteran's pseudofolliculitis barbae was performed in June 2013.  The examiner checked the appropriate box to indicate the skin condition did not cause scarring.  However, during his October 2016 Board hearing, the Veteran reported a cyst removal associated with the pseudofolliculitis barbae left a painful scar.  VA treatment records note a cyst was removed in September 2013, or after the most recent VA compensation examination.  Therefore, on remand, a contemporaneous VA examination to assess the current nature, extent, and severity of his skin disability should be arranged.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The issue of entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable, service-connected disabilities and the derivative issue of entitlement to a TDIU are inextricably intertwined with the other claims being remanded, so they too must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Rescan the Veteran's service personnel records and associate them with the claims file.  It should be noted whether the rescanned documents are the best possible copies. 

2. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims for a compensable rating for his hemorrhoids and pseudofolliculitis barbae and for service connection for an acquired psychiatric disorder and hypertension, including VA treatment records dated prior to April 2001 and since September 2014.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All available reports of treatment should be associated with the claims folder.


3. Schedule the Veteran for a VA compensation examination to determine the etiology of his variously diagnosed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.  After examining the Veteran and reviewing the file, the examiner must render the following opinions, supported by complete explanations:

a) Identify all current acquired psychiatric disorders.  

b) With respect to each identified disorder, opine whether it is more likely than not, at least as likely as not, or less likely than not that it is caused or aggravated by the low back disability. 

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 


The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

4. Schedule the Veteran for a VA compensation examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.  After examining the Veteran and reviewing the file, the examiner must render the following opinions, supported by complete explanations:

a) Opine whether it is more likely than not, at least as likely as not, or less likely than not that the hypertension is caused or aggravated by the low back disability. 

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

b) Additionally, the examiner should also opine as to whether it is more likely than not, at least as likely as not, or less likely than not the hypertension is directly related to his military service.  In answering this question, the opinion provider is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge. 

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

5. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his pseudofolliculitis barbae.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the pseudofolliculitis barbae, including any scars. 

6.  After completing this additional development, and any other determined to be warranted, including an updated examination of the service-connected hemorrhoids if deemed warranted, readjudicate the claims, including the claim for entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 and derivative TDIU claim, in light of all evidence relevant to these claims.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

